[Cite as In re M.P., 2013-Ohio-4171.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: M.P.                                         C.A. No.     26765



                                                    APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE No.   DN 11-05-0366

                                 DECISION AND JOURNAL ENTRY

Dated: September 25, 2013



        CARR, Judge.

        {¶1}     Appellant, Mary L. (“Mother”), appeals from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, that placed her minor child in the legal custody of a

maternal aunt. This Court affirms.

                                               I.

        {¶2}     Mother is the natural mother of M.P., born July 17, 2006. On May 20, 2011,

Akron Police were contacted by a homeless shelter because Mother had walked there with M.P.

in the middle of the night and was speaking and behaving erratically. Because Mother required

mental health treatment and refused to provide authorities with the name of a caregiver for the

child, M.P. was removed from her custody pursuant to Juv.R. 6. The child was later adjudicated

a dependent child and placed in the temporary custody of Summit County Children Services

Board (“CSB”).
                                                2


       {¶3}    Mother was admitted to a mental health facility, where she received emergency

psychiatric treatment for two days. Upon her discharge, the hospital mental health professionals

advised her to follow up with regular psychiatric medication management and counseling.

Consequently, the primary reunification goal of the case plan required Mother to obtain a full

psychiatric assessment and follow up with recommended treatment for her mental illness.

During the next 11 months, however, Mother did not follow up with a new assessment or any

mental health treatment and continued to behave erratically around M.P. Despite continual

encouragement from the caseworker and the guardian ad litem, Mother insisted that she did not

need mental health treatment and refused to comply with the case plan.

       {¶4}    On May 8, 2012, CSB filed a motion to change the disposition of the child from

temporary custody with the agency to legal custody with a maternal aunt. M.P. had been living

in the aunt’s home during this case and had developed a loving and stable relationship with her.

The aunt was meeting all of M.P.’s needs, including several medical, dental, and educational

needs that had not been addressed by Mother.

       {¶5}    Shortly after CSB filed the legal custody motion, Mother obtained a psychiatric

assessment.   The psychiatrist’s written report was provided to CSB but Mother’s counsel

apparently did not see the report prior to the legal custody hearing. During the hearing before the

magistrate, over the objections of Mother’s counsel, CSB was permitted to briefly question the

caseworker about the contents of the psychiatrist’s report. Specifically, the caseworker testified

that Mother had been diagnosed with psychotic disorder and was advised to see a psychiatrist

and take medication. The caseworker further testified, from her own knowledge, that Mother

had not been taking psychiatric medication or engaging in consistent mental health counseling.
                                                 3


       {¶6}    In support of the agency’s motion, the caseworker explained that M.P. had

“flourished” in the aunt’s home. She described some of her observations of M.P. in the aunt’s

home and opined that the child and aunt were bonded and loved to spend time together. M.P.

was doing well in school, was involved in extracurricular activities, and engaged in many

activities with her extended family. M.P. had also told the caseworker that she wanted to

continue living in the aunt’s home.

       {¶7}    Following the hearing, the magistrate decided that M.P. should be placed in the

legal custody of the aunt. Mother filed objections to the magistrate’s decision, including that the

magistrate erred in allowing the caseworker to testify about the contents of the psychiatric

assessment. The trial court overruled Mother’s objections and placed M.P. in the legal custody

of the aunt. Mother appeals and raises one assignment of error.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE COURT ERRED IN ADMITTING EVIDENCE REGARDING
       [MOTHER’S] MENTAL HEALTH RECORDS AFTER [CSB] FAILED TO
       PROVIDE THEM IN DISCOVERY.

       {¶8}    Following an adjudication of neglect, dependency, or abuse, the juvenile court’s

determination of whether to place a child in the legal custody of a parent or a non-parent is based

solely on the best interest of the child. In re D.R., 9th Dist. Summit No. 21218, 2003-Ohio-2852,

¶ 17; In re C.R., 108 Ohio St.3d 369, 2006-Ohio-1191, paragraph two of the syllabus (holding

that an adjudication of abuse, dependency, or neglect is an implicit determination of the parent’s

unsuitability). The trial court’s decision to grant or deny a motion for legal custody is within its

sound discretion and will not be reversed absent an abuse of discretion. In re M.S., 9th Dist.
                                                 4


Summit No. 22158, 2005-Ohio-10, ¶ 11. Mother does not argue that the trial court abused its

discretion by concluding that legal custody to the aunt was in M.P.’s best interest.

       {¶9}    Mother’s sole challenge to the trial court’s legal custody decision is that the trial

court erred in considering the caseworker’s testimony about the contents of Mother’s psychiatric

assessment. To demonstrate reversible error, Mother must demonstrate not only that the trial

court erred by admitting the evidence but also that she suffered prejudice as a result of that error.

Lowry v. Lowry, 48 Ohio App.3d 184, 190 (4th Dist.1988), citing Gries Sports Ents., Inc. v.

Cleveland Browns Football Co., Inc., 26 Ohio St.3d 15, 28 (1986). “A prejudicial error is

defined as one which affects or presumptively affects the final results of the trial.” Miller v.

Miller, 5th Dist. Coshocton No. 06CA3, 2006-Ohio-7019, ¶ 12.

       {¶10} Although Mother argues that the trial court erred in admitting evidence about the

contents of the report, she has not argued or demonstrated that she suffered any prejudice from

this evidence. To begin with, minimal evidence about the assessment was before the trial court.

The written report itself was not admitted and the caseworker’s only testimony about its contents

was that Mother had been diagnosed with psychotic disorder and was advised to see a

psychiatrist for medication management. The diagnosis was not explained in any detail.

       {¶11} There was ample other evidence in the record to support the trial court’s

conclusion that Mother had a mental illness that impacted her ability to parent M.P. and that she

had not complied with the requirements of the case plan that she receive ongoing treatment.

CSB filed this case because Mother was taken by ambulance for emergency mental health

treatment and refused to give the police the name of a suitable caregiver for M.P. Mother

received in-patient psychiatric treatment at St. Thomas Hospital for two days. Upon her release,
                                                5


she was advised to continue medication management and counseling with mental health

professionals. She did not follow up with the recommended treatment, however.

       {¶12} The primary reunification requirement throughout this case was for Mother to

address her mental health problems by first obtaining a full psychiatric assessment and then

engaging in ongoing mental health treatment. The caseworker testified from her own knowledge

that Mother did not obtain the psychiatric assessment and begin working on the goals of the case

plan until May 18, 2012, after CSB filed the legal custody motion and nearly one year after M.P.

had been removed from her custody. Both the caseworker and the guardian ad litem testified

that, during the first year of the case plan, Mother continued to deny that she needed mental

health treatment, yet they each observed her exhibit confrontational and erratic behavior.

       {¶13} The caseworker and the guardian ad litem both testified that Mother became upset

and started yelling at them whenever they tried to talk to her about the goals of the case plan.

The caseworker testified that she no longer visited Mother at her home because she was

concerned that Mother’s confrontational behavior posed a threat to her safety. The guardian ad

litem explained that Mother could be pleasant with her and M.P. at times but she could also be

very volatile and that Mother’s mood could swing “in an instant.” She expressed concern that

the unpredictability of Mother’s behavior was unhealthy for M.P. because she never knew what

to expect.

       {¶14} The caseworker and the aunt also testified that Mother refused to cooperate with

her and other members of Mother’s extended family. M.P. had not known much of her extended

family prior to this case because Mother wanted nothing to do with them. During the past year,

the aunt had involved M.P. in many family social activities, which M.P. enjoyed. During the

aunt’s testimony, while she explained that Mother was her family and she wanted to work with
                                                 6


her, the record reflects repeated outbursts by Mother about not wanting to have a relationship

with her extended family.

       {¶15} The minimal evidence admitted about the contents of the psychiatric assessment

added little to the other evidence about Mother’s unstable mental health and her refusal to obtain

consistent treatment during the case planning period.        Because the trial court had other,

substantial evidence before it to demonstrate that Mother suffered from mental illness, Mother

was not prejudiced by the caseworker’s brief testimony about the contents of the psychiatric

assessment. See In re N.J., 9th Dist. No. Lorain 12CA010221, 2012-Ohio-5429, ¶ 10; In re

E.B., 2d Dist. Greene Nos. 2011 CA 13 & 2011 CA 14, 2012-Ohio-2231, ¶ 27. Consequently,

Mother’s assignment of error is overruled.

                                                III.

       {¶16} Mother’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                7


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



MOORE, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

BARBARA J. ROGACHESFSKY, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.